UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          3/31/2020
 Edward Delgado,
                                                                 1:18-cv-02079 (SDA)
                                     Plaintiff,

                    -against-                                   ORDER

 NJ Transit Rail Operations, Inc.,

                                     Defendant.



STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, it is hereby Ordered that, no later than

April 7, 2020, the parties shall file a Joint Letter setting forth a proposed schedule for the

completion of discovery. In addition, the parties shall indicate whether they will consider

conducting discovery via remote means, which the Court strongly encourages.

SO ORDERED.

DATED:         New York, New York
               March 31, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
